Exhibit 10.2



 

PARENT SPONSOR DIRECTOR SUPPORT AGREEMENT

 

This Parent Sponsor Director Support Agreement (this “Agreement”) is being
executed and delivered as of May 29, 2019, by the individual named on the
signature page hereto (the “Restricted Party”), in favor of, and for the benefit
of Thunder Bridge Acquisition Ltd., a Cayman Islands exempted company (together
with its successors, including the resulting Delaware corporation after the
consummation of the Domestication (as defined below), “Parent”), Hawk Parent
Holdings LLC, a Delaware limited liability company (together with its
successors, including the surviving limited liability company in the Merger (as
defined below), the “Company”), and each of Parent’s and the Company’s present
and future successors and direct and indirect Subsidiaries (collectively with
Parent and the Company, the “Covered Parties;” provided, however, any Subsidiary
of Parent or the Company shall be deemed a Covered Party solely during the
period for which such Person is a Subsidiary of Parent or the Company). Each
capitalized term used and not otherwise defined herein has the meaning ascribed
to such term in the Merger Agreement (as defined below).

 

Recitals

 

WHEREAS, pursuant to and subject to the terms and conditions of that certain
Agreement and Plan of Merger, dated as of January 21, 2019 (as amended, the
“Merger Agreement”), by and among Parent, TB Acquisition Merger Sub LLC, a
Delaware limited liability company and wholly-owned subsidiary of Parent
(“Merger Sub”), the Company, and, solely in its capacity as the Company
Securityholder Representative thereunder, CC Payment Holdings, L.L.C., a
Delaware limited liability company (the “Company Securityholder
Representative”), among other matters, (i) Parent will domesticate as a Delaware
corporation in accordance with the applicable provisions of the Companies Law
(2018 Revision) of the Cayman Islands and the General Corporation Law of the
State of Delaware, and (ii) Merger Sub will merge with and into the Company (the
“Merger”), with the Company continuing as the surviving limited liability
company and a subsidiary of Parent;

 

WHEREAS, the Company and its subsidiaries (collectively, the “Acquired
Companies”) are engaged in the business of providing electronic payment
processing services to merchants in any or all of the payday lending,
installment lending, buy-here, pay-here auto lending, collections, debt recovery
and accounts receivable management industries (the “Business”);

 

WHEREAS, Parent and the Company wish to protect their interests by restricting
the activities of the Restricted Party which might compete with or harm the
goodwill of the Covered Parties; and

 

WHEREAS, the Restricted Party is entering into this Agreement in order to induce
Parent and the Company to enter into the Merger Agreement and consummate the
transactions contemplated thereby, pursuant to which the Restricted Party will
directly or indirectly receive a material benefit.

 



 

 

 

Agreement

 

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Restricted Party hereby covenants and agrees as
follows:

 

1. Noncompetition. During the period (the “Restricted Period”) from the
consummation of the transactions contemplated by the Merger Agreement (the
“Closing”) and continuing until the six (6) month anniversary of the date on
which the Restricted Party is no longer an employee or director of the Covered
Parties, the Restricted Party shall not, directly or indirectly, engage or
invest in, own, manage, operate, finance, control, or participate in the
ownership, management, operation, financing, or control of, or be employed by,
any business (other than a Covered Party) that is primarily engaged in the
Business (a “Competitive Enterprise”); provided, that the Restricted Party may
(a) purchase or otherwise acquire, as a passive investment, up to (but not more
than) five percent (5%) of any class of securities of any Competitive Enterprise
that are listed on a national securities exchange or traded on a national market
system (but without otherwise participating in the activities of such
enterprise) or (b) acquire, invest in, own, manage, operate, finance, control,
or participate in the ownership, management, operation, financing, or control
of, or be employed by, any business that provides electronic payment processing
services so long as (I) the revenues or gross profits derived by such business
from merchants in the payday lending, installment lending, buy-here, pay-here
auto lending, collections, debt recovery and accounts receivable management
industries (the “Covered Industries”) do not exceed fifteen percent (15%) of the
total revenue or total gross profits, respectively, of such business during any
twelve-month period during the Restricted Period and (II) the Restricted Party
is not directly involved, in any material respect, in any such activities with
respect to the Covered Industries.

 

2. Non-Solicitation of Personnel. During the Restricted Period, the Restricted
Party shall not, directly or indirectly, whether for the Restricted Party’s own
account or for the account of any other Person (other than on behalf a Covered
Party in the good faith performance of the Restricted Party’s duties on behalf
of the Covered Parties):

 

(a) solicit, employ, or otherwise engage as an employee, independent contractor
or otherwise, any Person who was an employee or independent contractor of any
Covered Party as of the date of the relevant act prohibited by this Section 2 or
during the six (6) month period prior thereto (“Covered Personnel”) or in any
manner induce or attempt to induce any such Covered Personnel to terminate its
employment or service with any of the Covered Parties; or

 

(b) interfere with the relationship of any of the Covered Parties with any
Covered Personnel.

 

Notwithstanding the foregoing, the Restricted Party shall not be prohibited from
(i) placing any advertisements for positions to the public generally that are
not targeted at any Covered Personnel or (ii) the solicitation, employment or
engagement of any Covered Personnel (A) whose employment or engagement was
terminated by the Covered Parties due to a job elimination or reduction in force
prior to commencement of employment or engagement discussions, (B) whose
employment or engagement with the Covered Parties was terminated for any reason
other than as set forth in clause (A) at least six (6) months prior to the
commencement of employment or engagement discussions or (C) considered to be
clerical or non-managerial general administrative staff (for the avoidance of
doubt, excluding any sales, business development or product development, product
support or product improvement personnel).

 



2

 

 

3. Non-Solicitation of Customers and Suppliers. During the Restricted Period,
the Restricted Party shall not, directly or indirectly, whether for the
Restricted Party’s own account or for the account of any other Person (other
than on behalf a Covered Party in the good faith performance of the Restricted
Party’s duties on behalf of the Covered Parties):

 

(a) solicit, induce, encourage or otherwise knowingly cause (or attempt to do
any of the foregoing) any Covered Customer (as defined below) to (i) cease
being, or not become, a customer or merchant of any Covered Party with respect
to the Business or (ii) reduce the amount of business of such Covered Customer
with any Covered Party, or otherwise alter such business relationship in a
manner adverse to any Covered Party, in either case, with respect to or relating
to the Business;

 

(b) interfere with or disrupt (or attempt to interfere with or disrupt) the
contractual relationship between any Covered Party and any Covered Customer or
divert any business with any Covered Customer relating to the Business from a
Covered Party; or

 

(c) interfere with or disrupt (or attempt to interfere with or disrupt) the
contractual relationship between any Covered Party and any Person that was a
vendor, supplier, distributor, agent or other service provider of a Covered
Party as of the date of the relevant act prohibited by this Section 3(c) or
during the six (6) month period prior thereto, in any case, for a purpose
competitive with a Covered Party as it relates to the Business.

 

For purposes of this Agreement, a “Covered Customer” means any Person who is or
was an actual customer or merchant of a Covered Party (or prospective customer
or merchant with whom a Covered Party actively marketed or made or took specific
action to make a proposal) as of the date of the relevant act prohibited by this
Section 3 or during the six (6) month period prior thereto.

 



3

 

 

4. Confidentiality. The Restricted Party will not, and will cause its
Representatives to not, disclose or use at any time, any Confidential
Information of which the Restricted Party or such Representative, as applicable,
is or becomes aware, whether or not such information is developed by the
Restricted Party or any of its Representatives, except to the extent that such
disclosure or use is directly related to and required by the Restricted Party’s
or its Representatives’ performance in good faith of duties assigned to the
Restricted Party or its Representatives by a Covered Party. The Restricted Party
and its Representatives will take all appropriate steps to safeguard
Confidential Information in its possession and to protect it against disclosure,
misuse, espionage, loss and theft. Nothing herein shall be construed to prevent
disclosure of Confidential Information (a) to the extent necessary in connection
with the defense of any Action involving the Restricted Party or its
Representatives (provided, that the Restricted Party or such Representative, as
applicable, shall use its commercially reasonable efforts to ensure that
confidential treatment is afforded to such Confidential Information) or (b) to
prohibit or impede the Restricted Party from communicating, cooperating or
filing a complaint with any U.S. federal, state or local governmental or law
enforcement branch, agency or entity (collectively, a “Governmental Entity”)
with respect to possible violations of any U.S. federal, state or local law or
regulation, or otherwise making disclosures to any Governmental Entity, in each
case under such clause (b), that are protected under the whistleblower
provisions of any such law or regulation, provided that in each case such
communications and disclosures are consistent with applicable law. The
Restricted Party understands and acknowledges that an individual shall not be
held criminally or civilly liable under any federal or state trade secret law
for the disclosure of a trade secret that is made (i) in confidence to a
federal, state, or local government official or to an attorney solely for the
purpose of reporting or investigating a suspected violation of law, or (ii) in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal. The Restricted Party understands and acknowledges
further that an individual who files a lawsuit for retaliation by an employer
for reporting a suspected violation of law may disclose the trade secret to the
attorney of the individual and use the trade secret information in the court
proceeding, if the individual files any document containing the trade secret
under seal; and does not disclose the trade secret, except pursuant to court
order. The obligations in this Section 4 will not (x) prohibit the Restricted
Party from disclosing Confidential Information to its Representatives who have a
reasonable need to know such information in connection with their role as a
Representative of the Restricted Party or (y) apply to any Confidential
Information which is required to be disclosed by the Restricted Party or its
Representatives pursuant to any law, rule, regulation, order of any
administrative body or court of competent jurisdiction or other legal process;
provided that (i) to the extent permitted by applicable law, the applicable
Covered Party is given reasonable prior written notice, (ii) to the extent
permitted by applicable law, the Restricted Party cooperates (and causes its
Representatives to cooperate) with any reasonable request of any Covered Party
to seek to prevent or narrow such disclosure and (iii) if after compliance with
clauses (i) and (ii) such disclosure is still required, the Restricted Party and
its Representatives only disclose such portion of the Confidential Information
that is expressly required by such legal process, as such requirement may be
subsequently narrowed. Notwithstanding the foregoing, under no circumstance will
the Restricted Party or any of its Representatives be authorized to disclose any
information covered by attorney-client privilege or attorney work product of any
Covered Party or any of their respective controlled Affiliates without prior
written consent of the Company’s (or following the Closing, Surviving Pubco’s)
General Counsel or other officer designated by the Company (or, following the
Closing, the Surviving Pubco).

 

For purposes of this Agreement the term “Confidential Information” shall mean
all material and information that is not generally known to the public (but for
purposes of clarity, Confidential Information shall never exclude any such
information that becomes known to the public because of the Restricted Party’s
or its Representatives’ unauthorized disclosure) obtained by the Restricted
Party prior to the end of the Restricted Period and relating to the business,
affairs and assets of any Covered Party or a controlled Affiliate thereof,
regardless of whether such material and information is maintained in physical,
electronic, or other form, including without limitation any of the following
with respect to any of the Covered Parties or their respective controlled
Affiliates (A) business, operating or strategic plans, (B) products or services,
(C) fees, costs and pricing structures, (D) designs, (E) analyses, (F) drawings,
photographs and reports, (G) computer software, including operating systems,
applications and program listings, (H) flow charts, manuals and documentation,
(I) databases, (J) accounting and business methods, (K) inventions, devices, new
developments, methods and processes, whether patentable or unpatentable and
whether or not reduced to practice, (L) customers and clients and customer or
client lists, (M) other copyrightable works, (N) all production methods,
processes, technology and trade secrets, and (O) all similar and related
information in whatever form. Confidential Information also includes information
disclosed to any Covered Party by third parties to the extent that a Covered
Party has an obligation of confidentiality in connection therewith. Confidential
Information will not include any information that has been published in a form
generally available to the public (except as a result of the Restricted Party’s
or its Representatives’ unauthorized disclosure) prior to the date the
Restricted Party proposes to disclose or use such information. Confidential
Information will not be deemed to have been published or otherwise disclosed
merely because individual portions of the information have been separately
published, but only if all material features comprising such information have
been published in combination.

 



4

 

 

5. Remedies. The period of time applicable to any covenant in this Agreement for
the Restricted Party shall be extended by the duration of any breach or
violation by the Restricted Party of such covenant. The expiration of the
Restricted Period will not relieve the Restricted Party of any obligation or
liability arising from any breach by the Restricted Party of this Agreement
during the Restricted Period. The Restricted Party acknowledges and agrees that
the covenants contained in this Agreement are reasonable and necessary to
protect the business and interests of the Covered Parties and their Affiliates
and that any breach of these covenants would cause substantial irreparable
injury. Accordingly, the Restricted Party agrees that a remedy at law for any
breach of the foregoing covenants would be inadequate and that the Covered
Parties and their Affiliates, in addition to any other remedies available, shall
be entitled to obtain preliminary and permanent injunctive relief to secure
specific performance of such covenants and to prevent a breach or contemplated
breach of such covenants without the necessity of proving actual damage or
posting a bond or other security. The Restricted Party will be responsible for
any breach or violation of this Agreement by its Representatives. In the event
of any Action under this Agreement between the Restricted Party and a Covered
Party, the non-prevailing party in such Action will pay its own expenses and the
reasonable out-of-pocket expenses, including reasonable attorneys’ fees and
costs, incurred by the other party.

 

6. Severability. Each provision of this Agreement is separable from every other
provision of this Agreement. If any provision of this Agreement is found or held
to be invalid, illegal or unenforceable, in whole or in part, by a court of
competent jurisdiction, then (i) such provision will be deemed amended to
conform to applicable laws so as to be valid, legal and enforceable to the
fullest possible extent, (ii) the invalidity, illegality or unenforceability of
such provision will not affect the validity, legality or enforceability of such
provision under any other circumstances or in any other jurisdiction, and (iii)
the invalidity, illegality or unenforceability of such provision will not affect
the validity, legality or enforceability of the remainder of such provision or
the validity, legality or enforceability of any other provision of this
Agreement. Without limiting the foregoing, if any covenant of the Restricted
Party in this Agreement is held to be unreasonable, arbitrary, or against public
policy, such covenant shall be considered to be divisible with respect to scope,
time and geographic area, and such lesser scope, time or geographic area, or all
of them, as a court of competent jurisdiction may determine to be reasonable,
not arbitrary, and not against public policy, shall be effective, binding and
enforceable against the Restricted Party. The Restricted Party agrees that the
covenants set forth in this Agreement shall be deemed to be a series of separate
covenants for each month within the applicable Restricted Period and separate
covenants for each country within the world.

 

7. Governing Law; Submission to Jurisdiction; Waiver of Jury. Section 11.6 and
Section 11.7 of the Merger Agreement are incorporated herein by reference,
mutatis mutandis.

 

8. Waiver. No failure on the part of any Person to exercise any power, right,
privilege or remedy under this Agreement, and no delay on the part of any Person
in exercising any power, right, privilege or remedy under this Agreement, shall
operate as a waiver of such power, right, privilege or remedy; and no single or
partial exercise of any such power, right, privilege or remedy shall preclude
any other or further exercise thereof or of any other power, right, privilege or
remedy. Any extension or waiver in favor of the Restricted Party of any
provision hereto shall be valid only if set forth in an instrument in writing
signed by Parent and the Company; and provided, that any such waiver shall not
be applicable or have any effect except in the specific instance in which it is
given.

 



5

 

 

9. Headings; Interpretation; Counterparts. The provisions of Sections 10.3 and
11.4 of the Merger Agreement are hereby incorporated herein by reference,
mutatis mutandis.

 

10. Successors and Assigns; Third Party Beneficiaries. This Agreement will be
binding upon the Restricted Party and its successors and permitted assigns, and
will inure to the benefit of the Covered Parties and their respective successors
and permitted assigns. The Restricted Party agrees that its obligations under
this Agreement are personal and will not be assigned or delegated by the
Restricted Party without the consent of the Parent and the Company. The Covered
Parties may not assign or delegate their rights or obligations under this
Agreement without the prior written consent of the Restricted Party (provided,
that the Restricted Party will not unreasonably withhold, delay or condition its
consent to an assignment of all of the Parent’s or the Company’s rights under
this Agreement to any Person which acquires, in one or more transactions, at
least a majority of the equity securities (whether by equity sale, merger or
otherwise) of the Parent or the Company or all or substantially all of the
assets of the Parent and its Subsidiaries or the Company and its Subsidiaries,
in either case, taken as a whole). Any purported assignment or delegation in
violation hereof shall be null and void ab initio. Each of the Covered Parties
are express third party beneficiaries of this Agreement and will be considered
parties under and for purposes of this Agreement.

 

11. Amendments. This Agreement may only be amended or modified by an instrument
in writing signed by each of the Restricted Party, Parent and the Company.

 

12. Effectiveness. This Agreement shall become effective at the Closing. In the
event of a termination of the Merger Agreement prior to the Closing, this
Agreement shall automatically terminate (without the requirement of any action
by any party hereto) and be of no further force or effect.

 

[Remainder of page intentionally left blank]

 



6

 

 

In Witness Whereof, the Restricted Party has duly executed and delivered this
Agreement as of the date first above written.

 



  /s/ Paul R. Garcia  



Paul R. Garcia

 



{Signature Page to Parent Sponsor Director Support Agreement}

 

 



 

